EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fraser D. Roy, Reg. No. 45,666; on May 6, 2022.

The application has been amended as follows: 
In claim 16, line 5, between “tissue” and “to”, --and the vessel wall--  was inserted.

In line 13, between “anchor,” and “tensioning”, --wherein--  was inserted.

In line 14, “causing” was deleted, and in its place, --causes--  was inserted.

In line 15, “structure” was deleted, and in its place, --structures--  was inserted.

Also in line 15, “releasing” was deleted, and in its place, --release--  was inserted.

	In claim 23, line 1, “22” was deleted, --16--  was inserted.

	In claim 24, line 1, “22” was deleted, and in its place, --23--  was inserted.

	In claim 25, line 1, “22” was deleted, and in its place, --23--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a method for closing an opening in a vessel wall, a tissue tract providing access to the opening for performing medical procedures, the method comprising, inter alia: advancing a suture through the tissue tract and into a vessel lumen, the suture having a first end and a second end, the first end of the suture and the second end of the suture each have a fitting; advancing a first needle and a second needle through tissue surrounding the tissue tract and a vessel wall and then into the vessel lumen defining a first needle path and a second needle path; engaging the first needle with the fitting of the first end of the suture and engaging the second needle with the fitting of the second end of the suture;  and withdrawing the first needle and second needle through, respectively, the first needle path and second needle path, thereby advancing the first end of the suture along the first needle path to position a plurality of pre-tied anchors, spaced apart along a length of the suture and between the first end to the second end of the suture; wherein the suture is tensioned to pull opposing edges of the vessel wall together and pull opposing edges of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue within the tissue tract and against a proximal surface of the vessel wall on anterior and posterior sides of the opening with a plurality of the plurality of the pre- tied anchors being disposed within the tissue tract and extending proximally towards a proximal end of the tissue tract.
With respect to base claim 16, none of the prior art of record, alone or in combination, discloses a method for closing an opening in tissue having a tissue tract providing access to the opening for performing medical procedures, the method comprising, inter alia: advancing a first needle and a second needle through tissue and a vessel wall; advancing a suture through the tissue and the vessel wall to position a pre-tied end-anchor adjacent a proximal outer surface of the tissue, the suture comprising the pre-tied end-anchor at a first end and a plurality of pre-tied intermediate anchors spaced apart along a length of the suture from the first end to the second end, the suture further comprising shape-memory structures along the length of the suture which resist movement of the suture; and tensioning the suture to pull opposing edges of the tissue together and pulling opposing edges of the vessel wall together and engage the plurality of pre-tied intermediate anchors against a distal surface of the tissue, within the tissue tract, and against the proximal surface of the vessel wall on an opposite side of the opening from the pre-tied end anchor, wherein the suture is tensioned to simultaneously cause the shape-memory structures to partially uncoil to allow the 4Application No. 16/546,095Amendment "C" dated April 27, 2022Reply to Office Action mailed January 31, 2022shape-memory structure to advance through tissue and the vessel wall and then release tension on the suture to allow the shape-memory structures to recoil to resist suture pull through.
For comparison to the present invention, prior-art reference Kaplan et al. (U.S. Pat. No. 7,056,331), for example, discloses, at least in figures 50 and 51, a method that includes, inter alia, the advancement of a suture through tissue and through a vessel wall, wherein the suture is tensioned to pull opposing edges of the vessel wall and the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, and against a proximal surface of the vessel wall. However, Kaplan et al. do not disclose that a first end of the suture includes a fitting engaged with a first needle, and a second end of the suture includes a fitting engaged with a second needle, and that a plurality of pre-tied anchors is engaged within a tissue tract providing access to an opening in the vessel wall. Kaplan et al. also do not disclose that the suture is tensioned to cause shape-memory structures to partially uncoil to allow the 4Application No. 16/546,095Amendment "C" dated April 27, 2022Reply to Office Action mailed January 31, 2022shape-memory structures to advance through tissue and the vessel wall and that tension released on the suture allows the shape-memory structures to recoil to resist suture pull through.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Almedhychy (U.S. Pat. App. Pub. No. 2016/0220235) teaches a method for closing an opening in vessel wall.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771